>,
                                                             DUE
CroJJC?             rr£   M9£aW                              SEP 22 2015
S^Oe^i-V>       IMMfic* o£ -TfitaS.                     SEVENTH COURT QFAPPEALS
                                                            VIVIAN LONG, CLERK


SiXsAK                           Cctst »^* 6>1M~dd36,VC>L
^TArvl         L_o^G.          -f(Uai CcL,r-V ^ LXI&VE.

                                                  9±tt=ls.
 Ufc/l         CAt<Lk.


     X
 jk        frtfdfa a          Pft/l. a<P of r/<A. f • /i^ur. ^^^
     MoiUjq pa)   /rw /hiyffoA),
     Ca^ 1                1
     1 £<* H>£  /%D-h'c*J for £f/-kA6liy\ o-f ~7(Me\ a/61
                                              /nj
                                               yw /)£)£. Ai M>ur

      L^U-/2^K /y                           &u>




                                                     RECEIVED m
                                              Q0U^0FCRmmUPPElMS
                                                     SEP 29 2015

                                                  AbelAcoste
                                                          *c3t U'sgiTK